       Case 1:20-cv-04603-PGG-KNF Document 9 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 QUANDELL HICKMAN,

                                  Plaintiff,

                      -against-                                    20-CV-4603 (PGG)

 CITY OF NEW YORK; CAPTAIN                                      ORDER OF SERVICE
 CHRISTIAN; CORRECTION OFFICER
 BORDEAUS # 3432,

                                  Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, currently detained in the Anna M. Kross Center on Rikers Island, brings this pro

se action under 42 U.S.C. § 1983, alleging that Defendants sprayed him with a chemical agent on

several occasions between March and May of 2020. By order dated July 27, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. 1

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York,

Captain Christian, and Correction Officer Bordeaus # 3432 waive service of summons.

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
         Case 1:20-cv-04603-PGG-KNF Document 9 Filed 08/03/20 Page 2 of 2




date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2

                                           CONCLUSION

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York, Captain Christian, and Correction Officer Bordeaus #3432 waive

service of summons.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package, and note service on the docket.

         Local Rule 33.2 applies to this case.

SO ORDERED.

Dated:       August 3, 2020
             New York, New York

                                                             PAUL G. GARDEPHE
                                                            United States District Judge




         2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                   2
